Citation Nr: 1641088	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-08 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot disability. 

2.  Entitlement to service connection for residuals of a left orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a hearing conducted by the undersigned in January 2013.  During the hearing, the Veteran was aided by a Veterans Benefits Counselor as authorized under 38 C.F.R. § 20.701.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In November 2013, the Veteran appointed Disabled American Veterans (DAV) as his representative. 

The Veteran's claims were remanded by the Board for additional development in March 2014 and again in February 2015.  The case is once again before the Board. 

In a written statement received in September 2015, the Veteran appears to have raised the issue of entitlement to service connection for diabetes as the statement noted possible Agent Orange exposure in the DMZ in Korea.  The Veteran is advised that his statement does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

Additionally, in the February 2015 remand the Board referred a petition (in May 2014) to readjudicate a prior denial of service connection for erectile dysfunction (ED) pursuant to 38 C.F.R. § 3.156(b) to the Agency of Original Jurisdiction (AOJ), for further action.  If no action has been taken, the matter is again referred to AOJ.

The issue of entitlement to service connection for residuals of a left orchiectomy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The weight of the most probative evidence of record establishes that the Veteran's current left foot disability is not related to his acute and transitory foot injury during active duty service, and arthritis is not shown to have been manifested within one year of discharge.


CONCLUSION OF LAW

The Veteran's current left foot disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

The RO sent the Veteran a VCAA notice letter addressing all appealed issues in February 2010 prior to the July 2010 rating on appeal, thereby satisfying VA's notification duties.  Accordingly, VA's duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case. All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  

In addition, the Veteran was afforded VA examinations in April 2010, and May 2014 for the appealed issue of left foot disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on a thorough examination that fully addressed the rating criteria that were relevant to rating the disabilities in this case.  The Board notes that the Veteran's representative contended in a September 2016 Brief that the VA examiner (presumably 2014) did not adequately address the veteran's 1969 injury where a missile loader ran over his foot, which the veteran maintains was the onset of his foot issue.  However, a review of the medical history section of this examination reveals inclusion of the following:  "Veteran reports injury to left foot in 1968 when a missile carrier ran over his foot."  Despite the date discrepancy, the Board finds that the VA examination consider the fact that the Veteran's foot was injury when a missile loader/carrier ran over it.  As such, the Board finds this does not affect the overall adequacy of this examination report.

The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

II.  Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2015). 

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Also, certain chronic diseases, including arthritis presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight. See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  A lay person is particularly competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22   (1993) (noting tinnitus as a symptom of Meniere's disease).

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The service treatment records (STRs) disclosed normal findings of the feet with no complaints of foot trouble on entrance in September 1966 and on re-examination in April 1967.  See 13 pg STRs.  A treatment note from February 4 1969 disclosed that he had complaints of pain and swelling in the left foot after a missile launcher ran over his left foot.  X-rays were normal.  The treatment indicated that he was to stay in quarters for 48 hours and keep his foot elevated.  He was seen two days (48 hours) later and while the swelling had gone down considerably, he still had pain and could not get a boot on his foot.  He was again confined to quarters for another 48 hours.  Thereafter none of the subsequent STRs disclose any foot problems and his October 1970 separation exam and report of medical history were negative for findings or complaints of foot problems.  Likewise examinations from April 1979 and December 1980 for enlistment in the Reserves, along with their accompanying reports of medical history were negative for findings or complaints of foot problems.  See 100 pg STRs.

The Veteran is noted to have submitted a photograph that appears to depict him in service standing with what appears to be a white wrapping on his left foot, although it is unclear if it was a cast or a bandage.  He has indicated the photo was of him in Korea.  

Post service records disclose no evidence of foot problems for years following service.  The earliest evidence is shown in May 1998 when he underwent left ankle X-rays for pain on weight bearing with an impression of minimal lateral soft tissue swelling of the left ankle without osseus abnormality.  Thereafter the records from 1999 mostly address lower extremity issues of leg pain believed to possibly be due to blood clots or DVT, but with testing negative for DVT.  In May 1999 he was seen for left leg issues after he pulled his left Achilles tendon and had pain in his ankle.  Records from June 1999 and October 1999 also noted ankle pain, with the June 1999 record also noting trace edema of the left ankle and lower extremity pain resolved.   See 10 pg L leg/foot/ankle recs rec'd 5/12/10.   

An April 2010 VA X-ray diagnosed Hallux valgus deformity, left great toe.  No other significant disorder was diagnosed.  

The report of an April 2010 VA foot examination was found to be inadequate by the Board in its March 2014 remand.  It was found inadequate partly because the examiner only diagnosed left foot strain, despite noting bilateral hallux valgus on physical examination.  This examination also did not have the above April 2010 
X-ray available for review and indicated that further diagnoses would be given pending results of X-rays that were ordered.  Given such inadequacies, the Board assigns no probative value to this examiner's etiology opinion finding that the diagnosed left foot strain was less likely than not related to service.  It is noted that this examination disclosed subjective complaints of constant pain in the left foot for which he reportedly took no pain medicines and used no assistive device other than shoes that are padded from the shoe factory.  He described issues with having to have to take breaks after standing for more than 3 to 4 hours at work, and having to switch from running to walking.  He had increased pain if he walked more than a half mile.  

The physical examination findings from this April 2010 VA examination were noted to show the aforementioned bilateral hallux valgus with bunion deformity of both feet that was of similar extent in both feet.  There also was evidence of a symmetrical trace edema in both ankles.  There was no evidence of pes planus in either foot and his gait was normal without assistive devices.  There was no tenderness to palpation, no instability, weakness, skin breakdown or painful motion of the left foot.  There was slightly more wear in the lateral aspect of the heel of the right shoe than in the lateral aspect of the left shoe heel area.  There was also callous formation on the plantar surface of the distal second metatarsal bilaterally.  There was also onychomycosis present in the right first second and fifth toenails and in the left second and fifth toenails with these toenails noted to be significantly thickened and dystrophic.  

At his January 2013 hearing the Veteran testified that following the in-service injury to his left foot run over by a missile transporter, he continued with aching over the years.  He indicated that he didn't go on profile in Korea because it was frowned upon.  He admitted reporting that his foot was okay when he exited service because he was able to walk.  He didn't realize it would keep bothering him.  He said he was prescribed special shoes by civilian doctors.  He described going to the foot and ankle institute in 1980-1983 but confirmed that these records are not available.  Transcript 1-6.  

Private records were obtained from 2014 including records from March 2014 where he was seen in podiatry for heel pain on the left foot that was present for 2 months.  Diagnoses were noted to include calcaneal spur, foot pain and plantar fasciitis.  Examination disclosed normal motion but the bilateral arches were flat foot, left greater than right.  The left arch was flat-footed, painful and swollen.  Other left foot findings included tenderness to palpation on the medial tubercle and plantar fascial band.  His gait was in moderate pronation bilaterally.  A private medical opinion was obtained from a physician from the Temple School of Podiatric Medicine who treated the Veteran on April 21, 2014.  The diagnostic code assigned was for orthotics, custom mold for pain in the limb and peroneal tendonitis.  The physician stated as follows: "This is to the best of my knowledge for a service connected injury causing him to have arthritis and tibialis posterior tendonitis following crush injury from a missile transporter 27 years ago."  See 4 pg (dupe) and 5 pg podiatry/GU records received 4/14/15.

The 2014 private records include a May 2014 report which noted the Veteran to have been seen for complaints of persistent pain with a long history of pain and swelling originating from a trauma while in service in Korea.  He reported sustaining a crush injury to the left foot.  Evaluation disclosed that most of his symptoms appeared to be emanating from the subtalar joint.  Pain was elicited on palpation of the medial sinus tarsi and with inversion/eversion of the rear foot.  Pain also was noted on posterior tibial tendon palpation from the medial malleolus.  The opinion was that it is quite probable that the crush injury described by the Veteran has resulted in his current posterior tendonitis and sinus tarsi pain.  The physician indicated that it would be useful to obtain medical records from the original incident to corroborate this hypothesis.  See 5 pg podiatry recs received 9/28/15

Other private records include a July 2015 letter from a private physician who described the Veteran as being treated for a right patellar tendon rupture with surgery performed in May 2015.  Pertinent to the left foot claim, the physician noted the Veteran's report of having injured his knee by a fall down the stairs that originated with sharp pain in the left foot.  However no opinion as to the nature or cause of this left foot pain was given.  See Third Party Correspondence received 9/28/15.

The report from a May 2014 VA examination confirmed a diagnosis of degenerative arthritis in the left foot diagnosed in 2014.  The history of the Veteran's foot injury was noted to have been in 1968 when a missile carrier ran over his foot and resulted in the foot being casted.  Since then he had chronic pain in the left foot and was noted to have reported in his 2010 VA examination that he got pain after walking a half mile.  It was now chronically sore and he could walk up to 4 blocks before being forced to slow down due to pain.  He gave a history of receiving podiatric treatment several times a year since 1985 with treatment that included shoe inserts although he preferred sneakers with heel inserts.  He was noted to have an order for custom orthotics from a Temple University podiatrist, and the examiner cited the April 21, 2014 opinion from this podiatrist.  

Review of systems disclosed complaints of pain of the mid and posterior-medial arch that starts as stiffness on awakening and improving as the day goes on.  By the end of the day he had mild soreness.  He was noted to have hallux valgus as an incidental finding on examination and on X-ray to evaluate this claimed condition but had no symptoms from this.  He also had no findings of hallux valgus noted on his October 1970 separation examination.  He was noted to have left foot pain on movement, weight bearing and even non-weight bearing.  He had a disturbance of locomotion and he reported functional loss of pain increasing after walking 4 blocks, and also losing 20 degrees of dorsiflexion from walking 4 blocks to a mile.  The 2010 X-ray findings showing left  hallux valgus deformity but no other significant finding in were recited and were compared to a March 2014 private 
X-ray (reviewed by the examiner but not included in the March 2014 records obtained from this private medical provider) which showed sclerotic changes in the tarsal-metatarsal joint, consistent with arthritis.  The examiner described the hallux valgus deformity as having no relationship to the claimed foot description.

Following the examination, the examiner gave a medical opinion that it is less likely than not that the Veteran's claimed left foot disability had its clinical onset during active service or is related to the February 1969 in-service injury that occurred when a missile loader ran over the Veteran's foot.  The examiner stated that this opinion takes into account the Veteran's lay statements that he has had left foot pain since the in-service injury.  The examiner also consulted with the Chief of Orthopedics at the Philadelphia VA Medical Center (Chief of Orthopedics), who concurred with this opinion.

The rationale behind the opinion pointed out that there were two entries in the STRs regarding a left foot injury.  The first, dated 2/4/1969, was noted by the examiner to show that the Veteran presented with pain and swelling of the left foot stating that a missile loader had run over it.  The note also showed that x-rays were taken and were normal.  The examiner noted that this entry also gave a treatment plan of   the Veteran being restricted to quarters for 48 hours and to keep his foot elevated.  The examiner noted that the Veteran was seen two days later 2/6/1969 and the swelling had gone down considerably though he still reported pain and couldn't get a boot on his foot.  Again it was noted that the second note again gave a treatment plan of being restricted to quarters and to use a heating pad.  The examiner pointed out that there were no other entries in the STR regarding revisits for a left foot condition, nor any evidence that the injury was of sufficient magnitude that a cast was indicated or applied.  The examiner also pointed to the normal findings of the feet not only on the Veteran's separation examination 10/21/1970 but also on entering the Army Reserves in 1979, and on a subsequent examination in 1980. 

On the basis of this evidence the examiner stated the following: "There is no nexus with 50% or greater probability that an isolated injury that was healing two days later without additional follow-up, normal separation examination, and normal examinations in 1979 (when the veteran declared he was "in good health") and 1980 would continue to manifest many years later as a bony arthrosis or posterior tibial tendonitis."

As part of the rationale, the examiner also pointed that the Chief of Orthopedics also reviewed the file and that he "notes minimal changes in the veteran's 2010 left foot x-ray (indeed, the changes are so minimal that the film was read by the radiologist in 2010 as showing no abnormality--certainly not a "Lis franc arthrosis" noted by the outside podiatrist in 2014)."  The examiner also stated that the opinion from the Chief of Orthopedics was that, after "this many years, there should be much more significant changes on x-ray to justify a nexus to an injury more than 
40 years prior."  

The examiner also pointed to review of the private hospital X-rays taken in March 2014 which were noted to show mild additional sclerotic changes in the Veteran's left foot and appear to be the basis of the opinion of the outside podiatrist noted in this report.  The examiner felt that these changes appeared to form the basis of the opinion of the outside podiatrist noted in this report.  However, the films taken closest to the injury were said to show minimal findings.  The examiner stated that the most recent films showing arthritis were much more likely explained by the Veteran's job, in which he reported standing 80% of the time.  It was opined that arthritis would not be unusual in that setting.  The examiner stated that it is not possible to make a nexus with 50% or more probability between the findings on the 2014 film and his 1969 injury when an intervening x-ray--taken in 2010, 41 years after the injury-should have shown a significant abnormality but in fact does not show significant abnormality.

The record before the Board contains no contemporaneous evidence during the intervening years the 1969 inservice left foot injury until the private records showed some left foot (ankle) complaints.  The Veteran's lay statements suggested a possible continuity of symptomatology that he simply tolerated until he said he sought treatment in the 1980's the records of which are unavailable.  The passage of so many years between separation from active service and his initial complaints is some evidence weighing against the claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); but see Kahana, 24 Vet. App. at 428 (explaining that the absence of contemporaneous evidence alone should not be considered substantive negative evidence).  When weighing the Veteran's lay statement against the other pertinent lay and medical evidence of record to include the normal foot findings with no complaints of foot problems in the Reserve examinations a few years after service, the Board finds that the evidence is against a finding of continuous symptoms of left foot problems, to include arthritis. 

Moreover, arthritis did not manifest to a compensable degree within one year after service separation.  See 38 C.F.R. §§ 3.307, 3.309.  To the contrary, the findings from the April 2010 private X-ray showed no evidence of arthritis more than 30 years following service separation.  

The Board further finds the May 2014 VA examination is of the greatest probative value.  Specifically, the VA examiner accurately and thoroughly reviewed the pertinent facts of the case, to include the circumstances surrounding the Veteran's military injury and his post injury foot manifestations.  Moreover, the VA examiner provided a clear and unequivocal answer ("No") and opinion regarding the likely relationship between the Veteran's foot injury during service and his current disability of the left foot.  Finally, the VA examiner supported the conclusions with a well-reasoned explanation supported by the facts of the case, and further bolstered by a second opinion provided by the Chief of Orthopedics, with a specialty in orthopedic disorders.  Such a fully articulated opinion with clear conclusions based on an accurate factual basis and supported by sound reasoning carries significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The opinion and rationale involved a complete review of the records, examination of the Veteran and acknowledged review of the significant evidence including the favorable opinion from the private examiner, but pointed to the lack of left foot symptoms for many years after service.  

Less weight is lent to April 2014 and the May 2014 favorable leaning private opinion as they both lacked adequate rationale.  The April 2014 opinion provided no rationale when the podiatrist said in a speculative fashion that "to the best of my knowledge" that a service connected injury caused the Veteran to have arthritis and tibialis posterior tendonitis following crush injury from a missile transporter 
27 years ago.  The May 2014 opinion further conceded that it would be helpful to be able to review the records of the original injury even while the physician gave an opinion that it was probable that a crush injury described by the Veteran has resulted in his current posterior tendonitis and sinus tarsi pain.  Again this opinion is not supported by rationale and is speculative at best, with the physician admitting that crucial evidence was not available to review.   

Finally, the Board notes that the Veteran has offered his own opinion relating his current left foot disability and tinnitus to his injury during service.  His statements on this question are not competent evidence addressing the complex medical questions concerning whether his current left foot disability is related to service.  Rather, such medical questions concern knowledge of internal physical processes that extend beyond an immediately observable cause-and-effect relationship.  As such, the lay evidence is not competent to address etiology in the present case and thus it carries no probative value.

In summary, the Veteran is shown to have had a left foot injury during active duty service, but he is shown by the contemporaneous evidence to have not experienced symptoms of left foot issues during the remainder of his active service or for many years after service, including during his reserve service.  Additionally, the most competent and credible evidence of record, the May 2014 VA examiner's opinion, states that it is less likely as not that a current disability of the left foot is due to the Veteran's acute left foot injury during service.

For the foregoing reasons, the Board finds that the preponderance of the more probative evidence of record weighs against the claim of service connection for a left foot disorder.  Accordingly, the claim is denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left foot disorder is denied.


REMAND

The Board finds that due process and evidentiary concerns render it necessary to again remand the claim for service connection for residuals of a left orchiectomy.  Currently there are pending claims that appear to be intertwined with this appeal, namely petitions to reopen claims for service connection for a genitourinary disorder manifested by ED and a petition to reopen a previously denied claim for service connection for diabetes secondary to Agent Orange exposure that was filed in September 2015.  

The evidence of record pertaining to this claim includes a May 2014 medical opinion from his private urologist who stated that with a reasonable degree of medical certainty he was believed to have genitourinary conditions of hypogonadism and ED that were more likely than not related to his military service including possible Agent Orange exposure.  Furthermore the evidence indicates that some genitourinary symptoms (specifically ED) are related to Type II diabetes, including findings and opinions from the January 2014 and May 2014 VA genitourinary disorders examinations.  Given this, the Board finds that the claim for the genitourinary disorder of residuals of a left orchiectomy could likewise be impacted by any development undertaken in the attempt to reopen a previously denied claim for service-connection for diabetes due to Agent Orange exposure, as well as the claim for ED.  

Further regarding the claimed exposure to Agent Orange, the Veteran has alleged exposure to Agent Orange and indicated that his service includes that at Camp Casey and in the DMZ in Korea.  See Hearing Transcript at pages 9, 14.  He has not alleged any service in Vietnam.  

Although there a January 2014 VA Memorandum of a Formal Finding that sufficient information required to verify herbicide exposure does not exist, this memorandum does not give any indication that attempts to develop this matter through JSRRC were ever made.  See Correspondence entered 1/13/14.  This Memorandum noted that the Veteran served in Korea with the 2nd BN 71st Artillery unit which is not on the approved list of units that were presumed exposed to Agent Orange along the DMZ in Korea.  However it does not appear that attempts were made to verify the Veteran's claims that he was stationed at Camp Casey in Korea, which he believed had been exposed to Agent Orange.  Nor did this memo appear to factor in the Veteran's duties while in Korea which are noted in the service personnel records to have included Hawk Missile Crewman and Launcher "Lnchr" Crewman between June 25, 1968 and August 28, 1968, when it concluded that service in the DMZ/Agent Orange exposure could not be conceded for his unit.  

VA's Adjudication Procedure Manual, M21-1.IV.ii.1.H.7.a directs steps to verify potential herbicide exposure on a factual basis when the Veteran alleges exposure in locations other than the RVN, Korean DMZ, or Thailand.  The Board finds that these development steps should be undertaken.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran provide any additional evidence he may have to support his claim for service connection for his residuals of left orchiectomy, to include any further evidence to support his contentions of exposure to Agent Orange while stationed in Korea. 

2.  After waiting an appropriate period for a response, attempt to verify, including with the JSRRC, the Veteran's claimed exposure to herbicides in Korea.  The Veteran's specific unit information, to include the 2nd BN 71st Artillery unit, with duties of Hawk Missile Crewman and Launcher Crewman between June 25, 1968 and August 28, 1968 should be provided with the request to the JSRRC, along with his contentions of having been stationed at Camp Casey during this time 

3.  Based upon the evidence obtained in response to directives #1-2, make a finding to be included in the record whether the Veteran was exposed to herbicides in service.  If the Veteran was not found to be exposed to herbicides, issue a formal finding of fact to that effect.  

4.  If the Veteran was found to be exposed to herbicides and then forward the claims file to a VA examiner for an opinion regarding the nature and likely etiology of the Veteran's claimed residuals of a left orchiectomy, to include whether such residuals are due to exposure to Agent Orange.  

5.  Thereafter, readjudicate the issue of entitlement to service connection for residuals of a left orchiectomy.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


